         Case MDL No. 2993 Document 114-1 Filed 05/03/21 Page 1 of 2




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


 IN RE: CROP INPUTS ANTITRUST                      MDL No. 2993
 LITIGATION


                                SCHEDULE OF ACTIONS

                                                              Civil Action
        Plaintiff        Defendants             District                         Judge
                                                                  No.
 1.   Wunsch           Bayer Cropscience       D. Minn.       0:21-cv-00970   Judge Michael
      Farms            LP, Bayer                                                 J. Davis
                       Cropscience, Inc.,
                       Corteva, Inc.,
                       Cargill
                       Incorporated,
                       BASF
                       Corporation,
                       Syngenta
                       Corporation,
                       Winfield
                       Solutions, LLC,
                       Univar Solutions,
                       Inc., Federated
                       Co-Operatives
                       Ltd., CHS Inc.,
                       Nutrien AG
                       Solutions Inc.,
                       Growmark Inc.,
                       Growmark FS,
                       LLC, Simplot AB
                       Retail Sub, Inc.,
                       Tenkoz, Inc.


Dated: May 3, 2021                          Respectfully submitted,

                                            /s/ Michelle J. Looby
                                            Daniel E. Gustafson (MN Lic. #202241)
                                            Daniel C. Hedlund (MN Lic. #258337)
                                            Michelle J. Looby (MN Lic. #0388166)
                                            Daniel J. Nordin (MN Lic. #0392393)
                                            Mickey L. Stevens (MN Lic. #0398549)
                                            GUSTAFSON GLUEK PLLC
                                            Canadian Pacific Plaza

                                               1
Case MDL No. 2993 Document 114-1 Filed 05/03/21 Page 2 of 2




                          120 South Sixth Street, Suite 2600
                          Minneapolis, MN 55402
                          Telephone: (612) 333-8844
                          dgustafson@gustafsongluek.com
                          dhedlund@gustafsongluek.com
                          mlooby@gustafsongluek.com
                          dnordin@gustafsongluek.com
                          mstevens@gustafsongluek.com

                          Brett Cebulash
                          Kevin Landau
                          Evan Rosin
                          TAUS, CEBULASH & LANDAU, LLP
                          80 Maiden Lane, Suite 1204
                          New York, NY 10038
                          Telephone: (212) 931-0704
                          bcebulash@tcllaw.com
                          klandau@tcllaw.com
                          erosin@tcllaw.com

                          Counsel for Plaintiff WUNSCH FARMS




                             2
